Citation Nr: 1308175	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-21 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the residuals of a fractured lateral malleolus with a tear of the deltoid ligament, right ankle.

2.  Entitlement to an initial compensable rating for two post-operative scars on the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to April 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the RO.  

In September 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  Unfortunately, the record of that hearing could not be transcribed.  Therefore, the Veteran was offered the opportunity for another hearing; however, in November 2012, he declined that offer.  He stated that he could not travel to the RO for the hearing due to his wife's illness.  

After reviewing the record, the Board finds that additional development of the record is warranted with respect to the issue of entitlement to an increased rating for the residuals of a fractured lateral malleolus with a tear of the deltoid ligament, right ankle.  Accordingly, that issue is addressed in the REMAND portion of the decision below.

FINDING OF FACT

At his hearing on September 18, 2012, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the issue of entitlement to an initial compensable rating for two post-operative scars on the right ankle.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his hearing on September 18, 2012, the Veteran withdrew the issue of entitlement to an initial compensable rating for two post-operative scars on the right ankle.  With respect to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed with respect to the issue of entitlement to an initial compensable rating for two post-operative scars on the right ankle.


REMAND

The Veteran also seeks entitlement to a rating in excess of 10 percent for the residuals of a fractured lateral malleolus with a tear of the deltoid ligament, right ankle.
At his September 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that his service-connected right ankle disability was manifested by increased pain, restricted motion, and instability.  The Veteran is competent to report such increases, as they are capable of lay observation.  

The Veteran was last examined by VA in June 2007.  

In light of the Veteran's contentions of increased right ankle disability, and the passage of almost 6 years since his last examination, an additional examination is warranted.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board notes that at the hearing the Veteran requested that he be examined at the VA Medical Center in Corpus Christi, Texas as his wife is ill and he is unable to travel far from home.  The Board will honor this request.  Accordingly, the case is remanded for the following actions:  

1.  Schedule the Veteran for an orthopedic examination at the VA Medical Center in Corpus Christi to determine the nature and extent of his service-connected residuals of a fractured lateral malleolus with a tear of the deltoid ligament, right ankle.  [If for whatever reason the requested examination cannot be conducted in Corpus Christi, prior to scheduling at any other location, contact the Veteran and inquire as to the closest facility he is able to report to.  Documentation of any conversation in this regard must be associated with the claims file.]  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

In performing the examination, the examiner must report whether there is malunion of the ankle and the degree of associated right ankle disability, e.g., slight, moderate, or marked.  In addition, the examiner must state whether there is non-union of the ankle with loose motion requiring a brace.  

For any opinion expressed, the examiner must state how and why he or she reached any opinion(s) they did.  
The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). 

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  It should also be indicated, in writing, whether any notice that was sent was returned as undeliverable.

2.  When the actions requested in part 1 have been completed, undertake any other indicated development. Then readjudicate the issue of entitlement to a rating in excess of 10 percent for the residuals of a fractured lateral malleolus with a tear of the deltoid ligament, right ankle. 

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


